Title: To James Madison from Philip Mazzei, 14 August 1786
From: Mazzei, Philip
To: Madison, James


Caro e stimato Amico,
Parigi, 14. Agosto 1786.
Gratissima oltre misura mi è stata la vostra dei 18 Marzo passato, tanto per il desiderio che avevo di ricevere le vostre nuove, quanto per il ragguaglio che vi compiacete darmi degli affari più interessanti della nostra cara Patria. Combinando la massa delle cose, ne prevedo del bene. Voi sapete che no ò mai disperato della Repubblica. Quel che sto scrivendo su ciò che riguarda gli Stati Uniti, lo dimostrerà chiaramente. Ve ne darò un ragguaglio, e non farò parola sulle notizie Europee, imperocchè da questo luogo non potrei far’altro che ripetere quel che sentirete da Mr. Jefferson.
L’Abate Raynal aveva da gran tempo irritato la mia fibra, e l’Osservazioni dell’Abate di Mably sui nostri governi (subito che le veddi e intesi che avevan fatto impressione) mi fecero bollire il sangue. Era facile a comprendersi che il male procedeva dalla celebrità dell’Autore, che aveva indotto a prender per assiomi i suoi sogni la massima parte dei Lettori, a cui non piace l’incomodo di riflettere. Alcune confutazioni di quell’ insolente e stupido liberculo, che scrissi per le gazzette, indussero varj soggetti rispettabili a bramare, che l’Europa fosse disingannata più efficacemente che non può ottenersi per quel mezzo. Il poco fatto fece credere a M. de Marmontel, all’Abate Morellet, e ad altri luminari, che avrei potuto fare il resto. Mi messi dunque a scrivere la confutazione completa. Una quantità di note, consistenti in relazioni istoriche, reflessioni, discussioni, &c., à indotto i miei amici a desiderare, che io trattassi le materie separatamente. Il più gran mattematico e più robusto scrittore di Francia, il Marchese di Condorcet, disse che facevo tropp’onore ai due Abati a dichiarargli Eroi del mio Poema. Il Duca de la Rochefaucauld rise dell’espressione, ma convenne in sentimento. Non credendomi bastantemente forte da potermi tenere in piedi senz’appoggio, non volevo intraprendere niente più d’una confutazione. Ò ceduto finalmente all’unanime opinione degli Amici, che pensano come il Marchese di Condorcet. La confutazione dunque di principale è divenuta cosa accessoria. Cambiato il piano, in vece d’essere alla fin del lavoro, mi trovo poco più che a mezza strada. Piace molto il cambiamento a Mr. Jefferson e al Marchese de la Fayette, ma vorrebbero veder l’opera già stampata, e io crede che passerà prima quasi tutto l’inverno. Formerà due volumi in ottavo, dev’esser tradotta in francese, e gli stampatori prendono il loro tempo. Quei che intendono la lingua toscana, vorrebbero l’originale, che io non credo potrà essere stampato neppur l’anno venturo. La traduzione americana probabilmente lo precederà. Insegno presentemente la lingua toscana a Mr. Short, che l’impara benissimo, ed à convenuto di tradur per me in contraccambio il mio futuro libro. Ve ne mando la prefazione per due motivi. Uno è la speranza che mi facciate il favore di farne la traduzione, e di mandarla al Presidente della nostra Società, pregandolo di produrla come scusa legittima del non aver’io soddisfatto all’obbligo semestre, e di procurare ch’io non sia espulso come delinquente. L’altro è che vedendo il piano dell’Opera comprenderete quali cose mi possono essere utili, e quanto sarebbe facile per voi d’assistermi, del che vi prego quanto so e posso. Sarebbero ottime tutte le osservazioni particolari su qualunque dei nostri governi, tanto per dimostrarne il buono che i difetti, purchè la descrizione del difetto fosse accompagnata col rimedio. Riceverei volentieri ogni aneddoto onorevole per l’America, o si riferisse ad azione pubbliche, o di qualche suo figlio. Osserverete che il piano dell’Opera lascia il campo aperto per dire alla fine qualunque cosa utile. Se tralle rimonstranze del Popolo, contro la proposta legge pretina, ve ne fosse qualcheduna degna d’essere inserita in un libro, oltre quella che mandaste a Mr. Jefferson, vi prego d’inviarmela; e vi sarei anche obbligato moltissimo per una copia di quella, perchè la credo smarrita senza speranza di ritrovarla, per colpa di Luzac di Leida; ed io in quella parte che formerà il primo volume, già tradotta e pronta a stamparsi, ò promesso ai miei Lettori che la vedranno alla fine dell’Opera. Vi mando la traduzion francese della mia prefazione, perchè non ò nessuno per copiar l’originale, e io non ò tempo. Vi prego di comunicarmi quali precauzioni devo prendere per assicurarmi la proprietà del mio libro nei nostri stati, e se per ciò è necessario che sia stampato in America.
Mr. Dohrman, la cui onestà e solidità erano tanto decantate da tutti i nostri Americani che erano stati a Lisbona, mi à fatto un’azione scellerata, sotto l’apparenza d’avermi per pura amicizia venduta una cambiale sopra Lisbona per 2700 tolleri, che gli pagai io stesso in Richmond, a riserva d’una porzione pagatagli dal nostro amico E. R. pochi giorni dopo. Ei sapeva le mie critiche sventurate circostanze. L’informai che una buona parte del denaro apparteneva a Mr. Texier di Bordeaux e ad altri, e che prendendo una sola cambiale per suo comodo mi rendevo io stesso responsabile per tutta la somma. Giunta la sventurata notizia del protesto, e consultati Mr. Jefferson e Mr. Short, mandai i recapiti necessari al nostro Mr. Hardy in Congresso. A tenor delle mie notizie Dohrman doveva essere a New-York, e Mr. Jefferson credeve, come tuttavia crede, che il Congresso sia debitore di Dohrman. La notizia della morte di Hardy mi pervenne in Olanda nel mese di Febbraio. Scrissi Monrow per mezzo del Col. Humphreys, gli mandai la cambiale con protesto, e per mezzo di Mr. La Croix di Williamsburgo glie ne mandai poi i duplicati colla procura firmata col sigillo della Città di Parigi. La supposizione ch’ei dovess’essere in Williamsburgo al giudizio &c. m’impedì d’indirizzarmi a lui in principio. La cordialità che mi dimostro in N. Y., il desiderio di frequente corrispondenza &c. &c., mi dava luogo a sperar tutto dalla sua amicizia. Gli avevo scritto varie lettere prima di parlargli dell’affare di Dohrman, e finora non ò ricevuta neppur’una da lui. Ò inteso che à preso moglie, e all’arrivo di questa sarà probabilmente ritornato nella sua Contea. Volete voi aver la bontà di scrivergli immediatemente, e di scriverne anche a Mr. R., a procurare per tutti i mezzi possibili di far’arrestar Dohrman dovunque sia, o almeno stagire il suo credito col Congresso, non potendo far meglio? Non avendo occasioni pronte e sicure, le quali credo quasi impossibili, vi prego di spedire apposta, e non dubito che il nostro amico E. rimborserà per conto mio. Non mi abbandonate, vi prego. Se vedeste la mia situazione, son persuaso che vi sbraccereste per aiutarmi. Quantunque io sia frequentemente con Mr. Jefferson, non glie la lascio vedere affatto nuda, per non urtar troppo la sua fibra delicata. La sola riflessione che mi sostiene è la certezza d’aver’in mio potere i mezzi onde finirla. S’io non fossi persuaso che ognuno à diritto di disporre della sua propria vita, e che il sonno eterno essendo inevitabile poco importa quando cominci, la mia miseria sarebbe infinitamente più orrida.
Per concludere con immagini meno lugubri, vi dirò che i miei creditori mi compatiscono invece di perseguitarmi, come avrebbero diritto di fare. Vi prego di salutarmi caramente tutta la vostra famiglia, e particolarmente quell’ottima vostra Madre, di rispondermi con sollecitudine, e di credermi di vero cuore vostro sincero Amico, e per officiosità di moda Vostro Umilissimo Servo,
Filippo Mazzei.
P.S. Mi ero scordato di dirvi, che al fine del mio libro vedrete 4. lettere ben ragionate del M. di Condorcet, che mi à indirizzate ove sostiene mattematicamente l’unita della Legislazione. Io pure son di parere che possa conservarsi, e metterla sur una base che allontani forse affatto i temuti pericoli.
 
Condensed Translation
JM’s letter of 18 March arrived and has given Mazzei confidence in “our beloved country.” Comments by the Abbé Raynal and the Abbé de Mably on the United States have upset Mazzei so much that he is going to write a refutation. Several enlightened Frenchmen have encouraged him, and from the original idea of a confutation has grown a more ambitious scheme. Jefferson and Lafayette are anxious for Mazzei to complete this work, which will fill two volumes in the original Tuscan. A French translation of the preface is enclosed, for JM’s perusal and translation into English. It should be sent to the president of the Constitutional Society, along with Mazzei’s plea that preparation of the larger work is “a legitimate excuse” for his failure to prepare a learned treatise biannually. Mazzei also asks JM to comment on the proposed work, with particular observations on the best and worst aspects of the American states, and anecdotes on public affairs would be most welcome. Any noteworthy public remonstrances against the General Assessment bill would be particularly valuable. Mr. Dohrman owes Mazzei $2,700, but has tried to avoid repayment, which is “a wicked act,” since Dohrman knows how difficult Mazzei’s circumstances are. Mazzei hopes Monroe and Randolph can have Dohrman arrested, or at least have Dohrman’s credit suspended by Congress. Fortunately, Mazzei’s creditors are not persecuting him and he has concealed from Jefferson his distress. In the postscript, Mazzei refers JM to the addition at the end of his book of four “well-reasoned letters” from the Marquis de Condorcet which “upholds mathematically the unity of Legislation.”
